DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments Received
Amendments to the specification were received and entered on 10 Oct 2022.

Restriction to One Invention
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1–15 and 18, drawn to a method of producing a protein-modulating compound, including searching a biosynthetic gene cluster database, classified in G16B 25/00.
II.	Claim 16, drawn to "a system for identifying biosynthetic gene clusters", classified in G16B 30/30.
III.	Claim 17, drawn to a method of producing a protein-modulating compound, including identifying biosynthetic gene clusters in a contiguous sequence, classified in G16B 30/00.
Inventions I–III are independent or distinct, each from the other, because they are directed to related processes, or a system that implements a related process (grp II). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation, as demonstrated by the unique step(s) that each process or system performs.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because, as demonstrated by their differing classifications, the inventions require different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephone Election
In a voice mail left for the examiner by Charles Thomas on 19 Oct 2022, a provisional election was made without traverse to prosecute the invention of I, claims 1–15 and 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of the Claims
Withdrawn: 16 and 17
Examined herein: 1–15 and 18

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 15/469452 and 16/461750 is acknowledged.
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Provisional Applications Nos. 62/423196 and 62/461750 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 16 Nov 2016.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–15 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "a small molecule for modulating a first target protein".  The claim does not distinctly claim "modulating".  By its plain meaning in the protein biochemistry art, it could mean inhibiting or enhancing the first target protein.  But the context of this invention is biosynthetic gene clusters, which encode multi-step biochemical pathways.  In such a pathway, the product of a first enzyme is the substrate of a second enzyme.  So one of the products of a biosynthetic gene cluster may be the substrate of another enzyme in that pathway, that enzyme being "a protein that is identical with or homologous to the first target protein".  Consequently, "a small molecule for modulating a first target protein" could be interpreted as a substrate of the first target protein, because providing the substrate for that protein causes it to become active, thereby "modulating" that protein.  But it is not clear whether that interpretation is reasonable.  The claim does not distinctly claim the subject matter of the invention because it is not clear whether "a small molecule for modulating a first target protein" includes substrates of the first target protein, or only non-substrate molecules.  Hereinafter, the former interpretation will be used.
Additionally, claim 1 recites "proximal to a region".  "Proximal" is a term of degree, and the disclosure does not provide an adequate definition or description of the requisite criteria needed to determine whether two genes are "proximal" or not.  By way of contrast, claim 3 recites "within 20,000 base pairs", which is a clear definition of "proximal".
Additionally, claim 1 recites "homologous".  The specification states that "homology as used herein refers to sequences with high sequence identity, for example a sequence identity of at least about 50%, 60%, 70%, 80%, 90%, 95%, 97%, 98%, 99% or more than 99%" (¶ 116).  The term "at least about 50%" is an approximate term that does not particularly point out the intended degree of sequence identity, especially since claim 3 recites "30% homology", which is broader than any of the examples given in the specification.
Claim 6 recites "the algorithm takes into account the phylogenetic relationship", but does not particularly point out how the phylogenetic relationship is taken into account.
Claim 12 recites that "the cluster-encoded protein that is homologous to the first target protein is resistant to modulation by the isolated compound".  Again, the claim does not distinctly claim what effect(s) constitute(s) "modulation" of the target.  And this is a functional limitation: it describes the cluster-encoded protein not by the structure that it has, but by something that the protein does: "resist[s] modulation by the isolated compound".  While functional limitations are not per se indefinite, neither the claim nor the disclosure clearly defines what structure[s] must be present in the cluster-encoded protein such that it has the recited property.  Because the examiner cannot infer Applicant's intended scope of this claim without considerable speculation, the claim will not be examined with respect to the prior art (MPEP 2173.06 § II).
Claim 13 recites that "the compound produced by the gene cluster is not toxic to the species from which the cluster originates due to one or more" characteristics of cells of the originating species.  The claim does not distinctly claim the compounds that are not toxic to the host species, and fall within the scope of the claim, distinguishing them from the set of compounds that are toxic to the host species, and are excluded from the claim.  Again, this is a functional limitation: it describes the compound not by the structure that it has, but by something that the compound does: "is not toxic to the species from which the cluster originates".  While functional limitations are not per se indefinite, neither the claim nor the disclosure clearly defines what structure[s] must be present in the compound such that it has the recited property.  Because the examiner cannot infer Applicant's intended scope of this claim without considerable speculation, the claim will not be examined with respect to the prior art (MPEP 2173.06 § II).
Claim 18 recites "the contiguous nucleotide sequence", which lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–15 and 18 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "selecting … one or more gene clusters".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Steps of evaluating, analyzing or organizing information recited in the claims include "selecting … one or more gene clusters that include or are positioned proximal to a region that encodes a protein that is identical with or homologous to [a] first target protein" (clm 1).
Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim recites the non-abstract elements of "expressing the biosynthetic gene cluster … in a host cell" and "isolating a compound produced by the biosynthetic gene cluster".  Adding the generic technology of expressing gene clusters and isolating natural products (i.e. biomanufacturing) to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the steps of biomanufacturing does not impose any meaningful limits on how the technology of biomanufacturing operates.  The biomanufacturing is performed in exactly the same manner regardless of whether the gene cluster was selected by the claimed method, or selected arbitrarily.  Hence, this step only generally links the abstract idea to the technological environment of bioproduction, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Claim 5 recites the non-abstract element of "operating a computer … such that the computer returns information corresponding to one or more gene clusters".  The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor does it provide any details of how specific structures of the computer are used to implement these functions.  The claim does not even describe the algorithm itself, only the inputs and output.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
Various prior art patent publications (e.g. Buelter, et al. US 2012/0045809; Farnet, et al. US 2007/0061084; Hawkins, et al. US 2014/0273144; Keasling, et al. US 7,172,886; Khosla, et al. US 5,672,491; Machida, et al. US 2013/0237435; Machida, et al. US 2015/0310168); and non-patent publications (e.g. Da Silva, et al.; Galanie, et al.; Kim, et al. Biopolymers 2010; Liang, et al.; Pscheidt, et al. Ro, et al.; Steen, et al.) cited by Applicant on the IDS of 20 Apr 2021 demonstrate that heterologous expression for production of small molecules (i.e. biomanufacturing) was a well-understood, routine and conventional practice in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
As also explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. biomanufacturing).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–7 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Farnet, et al. (US 2007/0061084; on IDS of 20 Apr 2021).
With respect to claim 1, Farnet teaches:
(a)	"identify a hallmark gene cluster for loci producing secondary metabolite natural products within the target class" (0095); this "hallmark gene cluster" can be, at a minimum, "an enzyme catalytic domain that participates in the formation of a property exhibited by a secondary metabolite" (0060); so the "hallmark gene cluster" constitutes, or at least includes, "a first target protein"
(b)	"once such a hallmark gene cluster is identified, an annotated database comprising microbial secondary metabolite genomic information is queried to identify one or more additional organisms that contain the hallmark gene cluster" (0096); these gene clusters are typically contiguous sequences of several thousand base pairs that encode one or more genes in the biosynthetic pathway (e.g. 0207–0208, 0250–0251; Figs. 13, 25, 32)
(c)	growing the organism(s) that contain the selected gene cluster, such as by fermentation (0083)
(d)	"the metabolites synthesized by the target gene cluster are isolated from fermentation broths by a series of isolation and extraction steps" (0085)
With respect to claim 2, Farnet teaches that the gene cluster can be polyketide synthases or non-ribosomal peptide synthetases (0063–0066).
With respect to claim 3, Farnet teaches identifying gene cluster sequences having >30% sequence identity to the target sequence (0145, 0173, 0214).
With respect to claim 4, Farnet teaches a biosynthetic gene locus spanning 34 kbp (0207) that contains a non-ribosomal peptide synthetase (0214).
With respect to claim 5, Farnet teaches a computerized system (0114) "which comprises a sequence comparison software for comparing the nucleic acid codes of a query sequence stored on a computer readable medium to a subject sequence which is also stored on a computer readable medium" (0149).
With respect to claim 6, Farnet teaches using phylogenetic analysis to infer protein function (0254).
With respect to claim 7, Farnet teaches biosynthetic gene clusters that include a membrane protein (0148, 0214).
With respect to claim 9, Farnet teaches screening the isolated metabolite (0073).
Farnet therefore anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farnet as applied to claim 1 above, and further in view of Tang, et al. (Journal of the American Chemical Society 2015; on IDS of 20 Apr 2021).
With respect to claim 10, Farnet teaches "bacteria and fungi are preferred microorganisms for use in the invention" (0058).  Farnet teaches expressing those biosynthetic gene clusters in bacteria, but not in yeast.  Tang teaches expressing a biosynthetic gene cluster "in Saccharomyces cerevisiae, a host that has been widely used for producing and engineering fungal nature products" (p. 13725, top of col. 1).
With respect to claim 14, Farnet teaches bacterial biosynthetic gene clusters, but not gene clusters of "a non-yeast fungus".  Tang teaches a biosynthetic gene cluster from Aspergillus, a non-yeast fungus (p. S4 § 4).
With respect to claim 18, Farnet teaches a biosynthetic gene locus that spans 34 kbp (0207).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Tang, and used yeast as the expression system for other fungal biosynthetic gene clusters in the method of Farnet.  Given that Farnet states that fungi could be used as the source of the gene cluster and the expression system, and that Tang shows that fungal biosynthetic gene clusters can successfully be expressed in yeast, said practitioner would have readily predicted that the modification would successfully result in a method of expressing heterologous fungal biosynthetic gene clusters in yeast.  The invention is therefore prima facie obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farnet as applied to claim 1 above, and further in view of Mumberg, et al. (Gene 1995; on IDS of 20 Apr 2021).
Farnet teaches expressing biosynthetic gene clusters, but does not teach that each gene "is expressed under the control of a different promoter".
Mumberg teaches "we have established an expression system composed of several promoters of different strength" (p. 120, top of col. 1) for expressing heterologous proteins in yeast.  Mumberg teaches that this system "allow[s] for the constitutive expression of heterologous proteins at various levels over a range of three orders of magnitude" (p. 121 § Conclusions).  Mumberg further teaches that this system has been used successfully to express a variety of homologous and heterologous proteins in yeast (p. 121 § Conclusions).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the expression system of Mumberg to express the biosynthetic gene pathway of Farnet, because Mumberg teaches that the system allows the individual genes to be expressed at different levels.  Given that Mumberg teaches that the system has been used successfully to express heterologous proteins in yeast, said practitioner would have readily predicted that the modification would successfully result in an expression system in which expression of each of the genes in a biosynthetic gene pathway is controlled by a separate promoter.  The invention is therefore prima facie obvious.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(a). The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
"An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function" (MPEP 2163 § I.A).
Claim 1 directed to "a method for producing a small molecule for modulating a first target protein"; claim 8 stipulates that "the first target protein is a mammalian protein" and claim 15 stipulates that "the first target protein is a human protein".  Neither the claims nor the disclosure describe any particular compounds that modulate human proteins, nor do they describe any particular human proteins that are modulated by compounds generated by biosynthetic gene clusters, nor do they describe any particular biosynthetic gene clusters.  The claims describe the invention purely in terms of the functions of the compounds, target proteins and gene clusters.  But neither the disclosure nor the prior art teaches a correlation between the disclosed functions and the corresponding structures that achieve those functions.
Humans and mammals do not have biosynthetic gene clusters; they are found in bacteria and fungi (Weber, et al. Nucleic Acids Research 2015, p. W237, top of col. 2; on IDS of 20 Apr 2021).  Furthermore, the bacterial and fungal biosynthetic gene clusters of interest are those that contain polyketide synthases, non-ribosomal peptide synthetases, terpene synthetases, UbiA-type terpene cyclases, or dimethylallyl transferases (see clm 2, specification ¶ 255).  All of these are microbial proteins.  Humans or other mammals do not have endogenous enzymes that fall within any of these categories.  So there is no art-recognized similarity between human or mammalian genes and the genes that commonly compose biosynthetic gene clusters.
The specification further asserts that "this method has been successfully applied to the production of several secondary metabolites" wherein the target protein is one of three human proteins: SOS1, BRSK1 and DDX41 (¶ 261).  But the disclosure does not present any further results describing this allegedly successful application.  It does not describe the genes that are similar to SOS1, BRSK1 or DDX41.  It does not describe what the biosynthetic gene clusters are that comprise those genes.  It does not describe engineering those clusters into an expression system.  It does not describe the compounds that result from those clusters, or show that they have any modulatory effect on SOS1, BRSK1 or DDX41.  The disclosure does not provide any results showing that compounds produced by a biosynthetic gene cluster, wherein the biosynthetic gene cluster comprises a protein similar to a human protein, can modulate that human protein.
And while there are individual bacterial or fungal proteins that are similar to SOS1, BRSK1 or DDX41, the matches have low sequence identity and match only part of the human sequence (see attached BLASTp search results).  There is no evidence, either within the disclosure, or within sequence databases available now or at the time of invention, of bacterial or fungal biosynthetic gene clusters comprising at least one protein similar to SOS1, BRSK1 or DDX41, much less evidence that compounds produced by any such cluster are capable of modulating SOS1, BRSK1 or DDX41.
The disclosure does provide evidence of products of biosynthetic gene clusters (¶¶ 286–287), but does not show that these products modulate human or mammalian proteins, or show that the human or mammalian proteins modulated by these compounds are similar to proteins within the gene cluster(s) that produced these compounds.
Consequently, the disclosure does not provide adequate evidence that Applicant, at the time of filing, possessed a method of "producing a small molecule for modulating a first target protein", wherein the first target protein is a human or mammalian protein, and wherein the first target protein is similar to a member of a biosynthetic gene cluster that produces the compound.  The claims therefore fail to comply with the requirements of § 112(a).

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blin, et al. (Nucleic Acids Research 2017) teaches a database of biosynthetic gene clusters.  Najmanova, et al. (Folia Microbiologica 2014) teaches sequence analysis of a biosynthetic gene cluster found in Streptomyces albus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671